Chief Justice Mercur
delivered the opinion of the court, November 5th 1883.
This decree is so definitive in form, as well as in law, that we must refuse to quash the appeal. Nevertheless, we think that a party dissatisfied with the finding of facts or of law by the auditing judge should file exceptions thereto,'and have them considered and decided by the Orphans’ Court, before the final decree is made. Justice to the important interests passed upon by that court, requires this. If the decree be brought here for review, we are entitled to all the aid to be derived from that last consideration of the case.
A careful examination of the evidence and of the finding fails to convince us that there is any error in the decree. That the account was irregularly kept and at first improperly presented is unquestioned ; but it was restated and corrected, and all the costs resulting from its improper presentation were imposed on the accountant.
In expending a greater sum in the erection of the building than was at first authorized by the order of court, the appellee ran the risk of not having his increased expenditure meet the approval of the court. It was however, approved, and we think justly. The money appears to have been judie*372ionsly expended, and much of tbe work was done on consultation with the appellant and under his immediate observation. It would now be inequitable to disturb the decree.
Decree affirmed and appeal dismissed at the costs of the appellant.